     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     S. WYETH McADAM
 4          Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 268-5610
 6          Facsimile: (415) 744-0134
            E-Mail: Wyeth.McAdam@ssa.gov
 7
 8   Attorneys for Defendant

 9                                      UNITED STATES DISTRICT COURT

10                                    EASTERN DISTRICT OF CALIFORNIA

11                                             SACRAMENTO DIVISION

12
                                                       ) Case No.: 2:18-cv-00066-EFB
13   CATHERINE H. SANCHEZ,                             )
                                                       ) STIPULATION AND PROPOSED ORDER
14                     Plaintiff,                      ) FOR AN EXTENSION OF TIME
                                                       )
15          vs.                                        )
     NANCY A. BERRYHILL,                               )
16   Acting Commissioner of Social Security,           )
                                                       )
17                     Defendant.                      )
                                                       )
18                                                     )

19
20            IT IS HEREBY STIPULATED, by and between the parties, through their respective

21   counsel of record, that the time for responding to Plaintiff’s Motion for Summary Judgment be

22   extended from October 22, 2018, to November 21, 2018. This is Defendant’s first request for an

23   extension of time to respond to Plaintiff’s motion. Defendant respectfully requests this

24   additional time because S. Wyeth McAdam, the attorney responsible for drafting any opposition

25   or counter-motion, was unable to complete her opposition because she has three briefs due on

26   October 22, 2018 and needs more time to draft the response and go through the necessary in-

27   house reviews for new attorneys.

28


     Stip. & Prop. Order for Ext.; 2:18-cv-00066-EFB    1
 1            The parties further stipulate that the Court’s Scheduling Order shall be modified
 2   accordingly.
 3
 4            Counsel apologizes for any inconvenience caused by this delay.
 5
                                                             Respectfully submitted,
 6
 7   Dated: October 19, 2018                                 /s/ Jared T. Walker
                                                             (*as authorized via email on October 18, 2018)
 8                                                           JARED T. WALKER
                                                             Attorney for Plaintiff
 9
10
     Dated: October 19, 2018                                 MCGREGOR W. SCOTT
11                                                           United States Attorney
12                                                           DEBORAH LEE STACHEL
                                                             Regional Chief Counsel, Region IX
13                                                           Social Security Administration
14                                                     By:   /s/ S. Wyeth McAdam
15                                                           S. WYETH MCADAM
                                                             Special Assistant U.S. Attorney
16
                                                             Attorneys for Defendant
17
18
19
                                                             ORDER
20
21
     APPROVED AND SO ORDERED.
22
23   Dated: October 22, 2018.                                __________________________________
                                                             THE HONORABLE EDMUND F. BRENNAN
24                                                           United States Magistrate Judge
25
26
27
28


     Stip. & Prop. Order for Ext.; 2:18-cv-00066-EFB            2
